Title: To George Washington from John Moylan, 19 June 1789
From: Moylan, John
To: Washington, George



Sir
Philada 19th June 1789

I can no longer resist the Impulse of my feelings in thus congratulating you & America on the proof they have lately given of their Gratitude & Discernment by appointing you once more to preside over their Interests, & in thus testifying at the same

time my regret at having been prevented by Absence in Joining with my fellow Citizens in the general Demonstrations of Joy manifested on the occasion as you & Mrs Washington passed thro’ this City. May America long Enjoy the Advantages which her choice seems so happily to presage! May you, Sir, live to witness & Enjoy the Blessings Expected from an Administration begun under such favorable Auspices—May You long live as happy as you are beloved is my sincere & fervent prayer! I dare hope, Sir, that you will Excuse on the motive which Induced it the freedom of this address, which has at present no other view than that of paying a small portion of the Debt of gratitude respect & attachment I owe you, sentiments with which I shall be ever proud to acknowledge myself Yr Excellency’s Very obedient & most Humble Servant

John Moylan

